SEXTON, Judge,
dissenting.
I respectfully dissent.
In my view, the election code abolished Louisiana’s previously existing “but for” rule in election cases. Specifically, LSA-R.S. 18:1432(A)(3) states that to obtain a new election the plaintiff must only show that “the number of unqualified voters who were allowed to vote by the election officials was sufficient to change the result of the election if they had not been allowed to vote.” I believe that the plaintiff discharged this burden by proving that at least 25 people voted in this election who were unqualified and by proving that the margin of victory was 24 votes.
I agree that it is extremely unlikely that the result would have been changed, even if all 73 of the unqualified voters who had an opportunity to vote did indeed vote. However, in my view, the statute is clear and unambiguous and plaintiff has discharged his burden thereunder.